United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1875
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Raymon D. Harrison

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: October 30, 2018
                             Filed: October 31, 2018
                                  [Unpublished]
                                 ____________

Before WOLLMAN, GRUENDER, and STRAS, Circuit Judges.
                       ____________

PER CURIAM.

       Raymon Harrison directly appeals the within-Guidelines-range sentence the
district court1 imposed after he pleaded guilty to being a felon in possession of a

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
firearm. Harrison’s counsel has moved to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), challenging the substantive
reasonableness of Harrison’s sentence.

       Upon careful review, we conclude that the district court did not abuse its
discretion when it sentenced Harrison. See United States v. Feemster, 572 F.3d 455,
461–62 (8th Cir. 2009) (en banc) (explaining that sentences, whether inside or outside
the Guidelines range, are reviewed under a deferential abuse-of-discretion standard).
The record establishes that the district court adequately considered the sentencing
factors listed in 18 U.S.C. § 3553(a). See United States v. Wohlman, 651 F.3d 878,
887 (8th Cir. 2011) (explaining that a district court need not mechanically recite the
section 3553(a) factors). In addition, we may presume on appeal that a sentence
within the Guidelines range is substantively reasonable. See United States v.
Callaway, 762 F.3d 754, 760 (8th Cir. 2014).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and there are no non-frivolous issues for appeal. Accordingly, we
affirm the judgment, and we grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-